720 S.E.2d 671 (2012)
STATE
v.
Paul Evan SEELIG.
No. 455P11-1.
Supreme Court of North Carolina.
January 26, 2012.
Paul E. Seelig, Lumberton, for Seelig, Paul Evan.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of October 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 26th of January 2012."